Case 2:20-cv-00281-JRG Document 215 Filed 08/31/21 Page 1 of 2 PageID #: 9512




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

KAIFI LLC,                                         §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00281-JRG
                                                   §
T-MOBILE US, INC.; LAYER3 TV, INC.;                §
L3TV DALLAS CABLE SYSTEM, LLC;                     §
METROPCS TEXAS, LLC; T-MOBILE                      §
LICENSE LLC; T-MOBILE USA, INC.; T-                §
MOBILE WEST LLC; T-MOBILE WEST                     §
TOWER LLC; IBSV LLC; THEORY                        §
MOBILE, INC.; T-MOBILE PCS                         §
HOLDINGS LLC; T-MOBILE                             §
RESOURCES CORPORATION; and T-                      §
MOBILE SUBSIDIARY IV                               §
CORPORATION                                        §
                                                   §
                 Defendants.                       §

                                                 ORDER

       Before the Court is Plaintiff’s Unopposed Motion To Withdrawal Of Counsel (Dkt. No.

208) (the “Motion”). In the Motion, Plaintiff requests that Michael J. Song be permitted to

withdraw as counsel of record and represents that Plaintiff will continue to be represented by other

counsel of record from Parker Bunt & Ainsworth; Nixon Peabody LLP; Irell & Manella; and LTL

Attorneys LLP.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, it is ORDERED that Michael J. Song be

permitted to withdraw as counsel of record for Plaintiff in the above-captioned case. It is further

ORDERED that the Clerk shall terminate Michael J. Song as counsel of record and all electronic

notifications to him.
Case 2:20-cv-00281-JRG Document 215 Filed 08/31/21 Page 2 of 2 PageID #: 9513




    So Ordered this
    Aug 31, 2021
